NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHEMI S.P.A., LORENZO DE FERRA, AND PIETRO
MASSARDO, -
Appellcmts,
V. _
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee,
and
FIDIA FARMACEUTICI S.P.A.,
Appellee. `
20 10- 1514
(Reexan1inati0n N0. 95/000,138)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER

CHEMI SPA V. KAPPOS 2
The Director of the United States Patent and Trade-
mark Office moves for a 17-day extension of time, until
March 11, 2011, to file his brief
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
 1 7  /S/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Robert S. SiIVer, ESq.
Raymond T. Chen, Esq.
MaryAnne Armstrong, Esq.
s21 _
"-*h.°22§§S:",Ii"ln2~¢tSn'~
FEB,17r2011
1AuH0mALv
crim